January 1, 2010 Amended 2002 Alcon Incentive Plan (As Amended January 1, 2010) A TABLE OF CONTENTS ARTICLE I1 ESTABLISHMENT AND PURPOSE1 1.1Purpose1 1.2Effective Date1 ARTICLE II1 DEFINITIONS1 2.1"Award"1 2.2"Award Certificate"1 2.3"Board"1 2.4"Change-of-Control"1 2.5"Code"2 2.6"Committee"2 2.7"Common Stock"2 2.8"Company"2 2.9"Disabled"2 2.10"Employee"2 2.11"Exchange Act"2 2.12"Fair Market Value"2 2.13"Fair Market Value Stock Option"3 2.14"GAAP"3 2.15"Grant Price"3 2.16"Incentive Stock Option"3 2.17"Market Price"3 2.18"Non-Employee Director"3 2.19"Nonqualified Stock Option"3 2.20"Participant"3 2.21"Performance-Based Awards"3 2.22"Performance Cycle"3 2.23"Performance Goals"3 2.24"Performance Measure"3 2.25"Plan"4 2.26"Restricted Stock"4 2.27"Restriction Period"4 2.28"Retirement"4 2.29"Shares"4 2.30"Stock Appreciation Rights"4 2.31"Stock Market"4 2.32"Stock Options"4 2.33"Subsidiary"4 2.34"Termination of Employment"4 2.35"Unit"4 ARTICLE III5 ADMINISTRATION5 3.1The Committee5 3.2Authority of the Committee5 3.3Effect of Determinations5 3.4Delegation of Authority5 3.5No Liability5 ARTICLE IV6 AWARDS6 4.1Eligibility6 4.2Participation6 4.3Form of Awards6 4.4Annual Incentive Awards6 4.5Stock Option Awards7 4.6Stock Appreciation Rights9 4.7Restricted Stock10 4.8Performance-Based Awards12 4.9Other Stock-Based Awards13 4.10Phantom Stock Conversion13 4.11Code Section 162(m)13 ARTICLE V14 SHARES SUBJECT TO THE PLAN; ADJUSTMENTS14 5.1Shares Available14 5.2No Registration Rights14 5.3Restrictions on Transfer Securities Law Restrictions14 5.4Counting Rules14 5.5Adjustments14 5.6Consolidation, Merger or Sale of Assets15 5.7Fractional Shares15 ARTICLE VI15 AMENDMENT AND TERMINATION15 6.1Amendment15 6.2Termination15 ARTICLE VII16 GENERAL PROVISIONS16 7.1Nontransferability of Awards16 7.2Withholding of Taxes16 7.3Special Forfeiture Provision17 7.4Code Section 83(b) Elections17 7.5No Implied Rights17 7.6No Obligation to Exercise Options17 7.7No Rights as Stockholders18 7.8Indemnification of Board18 7.9No Required Segregation of Assets18 7.10Nature of Payments18 7.11Securities Exchange Act Compliance18 7.12Call Option of the Company18 7.13Governing Law; Severability18 2002 ALCON INCENTIVE PLAN ARTICLE I ESTABLISHMENT AND PURPOSE 1.1Purpose.The purpose of the 2002 Alcon Incentive Plan (the "Plan") is to enable Alcon, Inc. (the "Company") to achieve superior financial performance, as reflected in the performance of its Common Stock and other key financial or operating indicators by (i)providing incentives and rewards to certain Employees who are in a position to contribute materially to the success and long-term objectives of the Company, (ii) aiding in the recruitment, motivation and retention of Employees of outstanding ability, and (iii) providing Employees an opportunity to acquire or expand equity interests in the Company, thus aligning the interests of such Employees with those of the Company's shareholders.Towards these objectives, the Plan provides for the grant of Annual Incentive Awards, Stock Options, Stock Appreciation Rights, Restricted Stock, and Other Stock-Based Awards. 1.2Effective Date; Shareholder Approval.The Plan was originally effective as of March 18, 2002.This amended Plan is effective as of January 1, 2010 in accordance withthe resolution of the Alcon, Inc.Board of Directors. ARTICLE II DEFINITIONS For purposes of the Plan, the following terms shall have the following meanings, unless another definition is clearly indicated by particular usage and context: 2.1"Award" means any form of incentive or performance Award granted under the Plan, whether singly or in combination, to a Participant pursuant to such terms, conditions, restrictions, and/or limitations (if any) as the Committee may establish and set forth in the applicable Award Certificate. Awards granted under the Plan may consist of: (a)"Annual Incentive Awards" awarded pursuant to Section 4.4; (b)"Stock Option Awards" awarded pursuant to Section 4.5; (c)"Stock Appreciation Rights" awarded pursuant to Section 4.6; (d)"Restricted Stock" awarded pursuant to Section 4.7; (e)"Performance-Based Awards" awarded pursuant to Section 4.8; (f)"Other Stock-Based Awards" awarded pursuant to Section 4.9 2.2"Award Certificate" means the document distributed, either in writing or by electronic means, to a Participant by the Committee evidencing the grant of an Award. 2.3"Board" means the Board of Directors of the Company. 2.4"Change-of-Control" means the happening of any of the following: (a) any "person" including a "group" (as such terms are used in Sections 13(d) and 14(d) of the U.S. Securities Exchange Act of 1934, as amended (the "Exchange Act")), but excluding (i) the Company, (ii) any entity controlling, controlled by or under common control with the Company, including Nestle S.A. (Nestle), (iii) any employee benefit plan of the Company or any such entity, (iv) any entity or group acting to facilitate any initial public offering of the Shares and, (v) with respect to any particular Participant, the Participant and any "group" (as such term is used in Section 13(d)(3) of the Exchange Act) of which such Participant is a member, and (vi) any acquisition of securities directly from the Company, is or becomes the "beneficial owner" (as defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of the Company representing 50% or more of either (i) the combined voting power of the Company's then outstanding securities or (ii) the then outstanding Shares; or (b) the consummation of any consolidation or merger of the Company or subsidiary where the shareholders of the Company, immediately prior to the consolidation or merger, do not, immediately after the consolidation or merger, beneficially own (as such term is used in Rule 13(d)(3) under the Exchange Act), directly or indirectly, securities representing in the aggregate 51% or more of the combined voting power of the then outstanding voting securities of the corporation issuing cash or securities in the consolidation or merger (or its ultimate parent corporation, if any), except any such transaction with Nestle or any entity controlled by Nestle; or (c) any sale, lease, exchange or other transfer (in one transaction or in a series of transactions contemplated or arranged by any party as a single plan) of all or substantially all of the assets of the Company, other than the sale or disposition by the Company of all or substantially all of the Company's assets either (i) to an entity, at least 51% of the combined voting power of the voting securities of which are beneficially owned by shareholders in substantially the same proportion as their ownership of the Company immediately prior to such sale or (ii) to Nestle or to an entity controlled by Nestle, or (d) during any period of two consecutive years commencing on or after January 1, 2002, individuals who, at the beginning of the period, constituted the Board (together with any new directors whose election by such Board or whose nomination for election by the stockholders of the Company was approved by a majority of the directors then still in office who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute at least a majority of the Board of Directors then in office. 2.5"Code" means the U.S. Internal Revenue Code of 1986, as amended. 2.6"Committee" means the Compensation Committee of the Board formed to make recommendations for approval by the Board as a whole, or any successor Committee or sub-committee of the Board. It is understood throughout this Plan that the Committee only recommends actions to the Board for approval. 2.7"Common Stock" means the registered common stock, CHF 0.20 par value per share, of the Company. 2.8"Company" means Alcon, Inc., and its subsidiaries, successors and assigns. 2.9"Disabled" or "Disability" means permanently and totally disabled within the meaning of the applicable disability plans of the Company (or its subsidiary) for the country of residence of the affected individual. 2.10"Employee" means any individual, including any officer of the Company, who is on the active payroll of the Company or a Subsidiary or serves as a Non-Employee Director of the Company at the relevant time. "Employee" shall not include any seasonal, independent contractors, leased or temporary employees. 2.11"Exchange Act" means the Securities Exchange Act of 1934, as amended. 2.12"Fair Market Value" means the closing sales price of a Share as reported on the Stock Market on the date as of which the determination is being made or, if no sale of Shares is reported on such date, on the next preceding day on which there were sales of Shares reported. 2.13"Fair Market Value Stock Option" means a Stock Option with the Grant Price set by the Board at a price per Share equal to the Fair Market Value, as defined in Section 2.12, of a Share on the date of grant. 2.14"GAAP" means U.S. Generally Accepted Accounting Principles. 2.15"Grant Price" means the price per share at which Shares may be purchased under a Stock Option and the price per share used as the base price for measuring the appreciation, if any, under a Stock Appreciation Right. The Grant Price shall not be less than the Fair Market Value of the Shares covered by the Stock Option or Stock Appreciation Right on the date the Stock Option or Stock Appreciation Right is granted unless specifically approved by the Board. 2.16"Incentive Stock Option" means a Stock Option granted under Section 4.5 of the Plan designated by the Board in an Award Certificate to be an Incentive Stock Option that meets the requirements of (i) Section 422 of the Code, or (ii) the revenue code, and any regulations or rules promulgated thereunder in the country of the Participant. 2.17"Market Price" means the Fair Market Value of a Share on the date a Stock Option or Stock Appreciation Right is exercised. 2.18"Non-Employee Director" means a director of the Company described in Rule 16(b)-3(b)(3)(i) of the Exchange Act who is not (I) a full-time employee of Nestle, the Company, or a Subsidiary or (II) a member of the Nestle board of directors. 2.19"Nonqualified Stock Option" means any Stock Option granted under Section 4.5 of the Plan that is not an Incentive Stock Option. 2.20"Participant" means exclusively an Employee of the Company or a Subsidiary who has been granted an Award under the Plan. 2.21"Performance-Based Awards" mean an Award to be earned in whole or in part according to, and contingent upon, the degree of achievement of Performance Goals over a Performance Cycle granted under Section 4.8 of the Plan in the form of cash, Shares or any combination thereof. 2.22"Performance Cycle" means, with respect to any Annual Incentive Award, Performance-Based Award or Other Stock-Based Award granted under the Plan, the period over which the Company's level of attainment of a Performance Measure shall be determined. 2.23"Performance Goals" mean, with respect to any applicable Award made pursuant to the Plan, the one or more targets, goals or levels of attainment required to be achieved in terms of the specified Performance Measure during the specified Performance Cycle, all as set forth in the related Award Certificate. 2.24"Performance Measure" means, with respect to any Annual Incentive Award, Performance Grant or Other Stock-Based Award granted in connection with a Performance Cycle, the business criteria recommended by the Committee and approved by the Board to measure the level of performance of the Company during such Performance Cycle.
